DETAILED ACTION
     Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The original disclosure does not provide written description support for the negative limitation.  Any negative limitation or exclusionary proviso must have basis in the original disclosure.  The mere absence of a positive recitation is not basis for a negative limitation.  The Specification does not describe a reason to exclude additional “other” elements, describe alternatives, shortcomings of the additional “other” elements”, or explicitly describe the lack of the additional “other” elements. The Drawings also do not show the presence of certain features, for example the elongated flexible .

    PNG
    media_image2.png
    8
    9
    media_image2.png
    Greyscale
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over LED Fiber Optic Night Light Lamp (hereinafter OPTIC) in view of Cayton (US2014/0321152A1) and Mars (US2007/0194186).
Claim 21, OPTIC discloses a plurality of elongated flexible members (marked-up figure, included below),
(i) wherein each of the flexible members generally maintain a linear shape (such is evident from the figures);
(b)    a base with a ground engaging lower surface, and an upper mounting device for holding the plurality of elongated flexible members at the respective proximal ends of the flexible members in a parallel manner,
(i)    the ground engaging lower surface;
(ii)    the base having a height measured from the ground;
(c)    wherein the upper mounting devices device forms a holder for holding the plurality of elongated flexible members at the respective proximal ends of the flexible members;
(d)    wherein the holder is removable from a remainder of the base;
(e)    wherein each of the flexible members extend extends generally perpendicularly to a center portion of the lower surface;

(g)    wherein the proximal ends of each of the flexible members are connected in a bundle;
(h)    wherein each of the flexible members extend extends from the base,
(i) wherein the portions of each of the flexible members between the base and the distal ends define a circular cross-section;
(i)    wherein the distal end of each of the flexible members is exposed and is free to move and bend when the flexible members are moved by a basketball player or a basketball held by the basketball player;
(j)    wherein each of the flexible members has a diameter;
(k)    wherein each of the flexible members is between 15 and 55 centimeters long and longer than the base height (the fibers are about 28 cm long);
(l)    wherein the plurality of elongated flexible members includes at least three (3) flexible members;
(m)    wherein the plurality of elongated flexible members defines a maximum height of the basketball training device;
(n)    wherein the bundle of the proximal ends of the flexible members is the only element
extending upwardly from the base.
	OPTIC discloses the claimed device with the exception of expressly disclosing 1) the fibers being formed of plastic; 2) the diameter of the fibers falls within 1 to 4 mm; and 3) the bottom of the base having a friction promoting surface. However with regards to elements 1) and 2), as disclosed by Cayton (the elongated flexible members i.e. optic members are formed of plastic; paragraph 0018) and the flexible members (30) can be of various thickness or lengths (paragraph 
It is noted, should applicant disagree that Cayton discloses fibers having a diameter within the claimed range, then it would have been an obvious matter of design choice to one of ordinary skill in the art to have made Cayton’s flexible members of any desired diameter, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  As stated above, OPTIC in view of Cayton discloses that the flexible members can be of various thicknesses which reinforces the position that changing the diameters is a matter of user preference and has no criticality or unexpected results for the actual diameter(s) being claimed. 
With regards to elements 3) however, Mars teaches the basic concept of oval pads that have high adhering properties including suction cup holes and soft rubber that will stop or greatly reduce movement of anything in the sold state that weighs over 6 ounces or more.  The pads can be used to hold almost anything that slide as long as the surface is dry (paragraphs 9 and 10).  Since the benefits of a friction promoting surface is well recognized to ensure that the assembly is securely 
It is noted: 
The preamble – A basketball training device -- does not limit the structure of the claimed device because the portion of the claim following the preamble is a self-contained description of the structure and does not depend on the preamble for completeness. 

It is noted: 
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). (see MPEP 2114 [R-1] Apparatus and Article Claims - Functional Language). 

Claim 22, OPTIC as modified above in view of Cayton further show the flexible members can be of various lengths (paragraph 0018). As shown in figure 1, the length of the flexible members can be about 400 mm (40 cm). The flexible members can have the same length or can be of variable length according the end user’s preference. The flexible members can be cut at various lengths, this can occur either at the time of manufacture or during assembly (e.g. by the user). As previously noted the dimension(s) disclosed by Cayton falls within the claimed range. 
Claim 23, OPTIC as modified above in view of Cayton further show the flexible members can be of various thickness or lengths (paragraph 0018). The flexible members can have the same length or can be of variable length according the end user’s preference. Additionally the flexible members can be cut at various lengths, this can occur either at the time of manufacture or during assembly (e.g. by the user). OPTIC in view of Cayton disclose the claimed invention with the exception of the claimed height range. It would have been an obvious matter of design choice to one of ordinary skill in the art to have made OPTIC’s flexible members of any desired height, In re Rose, 105 USPQ 237 (CCPA 1955). 
Claim 24, OPTIC as modified above in view of Cayton further show the flexible members (30) can be of various thickness or lengths (paragraph 0018; Note: the examiner assumes that there was a typo in the disclosure regarding the disclosed diameter(s) of the flexible members. The examiner assumes that the diameters of the flexible members should be 2, 3 or 4 mm and not 20, 30, 40 mm, this is evident from the disclosed drawings since the base is about 3” (74 mm), ring 40 is roughly ¼ of the base, about 1” (20-22mm), the flexible members cannot be between 20-40 mm (2-4 cm), not even one flexible member would fit in the ring, let alone a plurality of flexible members). As previously noted, Cayton shows the flexible members can be of various thickness (paragraph 0018).  Nevertheless for the sake of argument, OPTIC as modified in view of Cayton disclose the claimed invention with the exception of the claimed diameter(s). It would have been an obvious matter of design choice to one of ordinary skill in the art to have made OPTIC’s flexible members of any desired diameter, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). As stated above, Cayton discloses that the flexible members can be of various thicknesses which reinforces the position that changing the diameters is a matter of user preference and has no criticality or unexpected results for the actual diameter(s) being claimed. 
Claim 25, OPTIC alone and as modified above in view of Cayton further show the at least one flexible member (20, 30) is at least seven (7) flexible members any number of flexible members may be used and at least 7 are shown in figures 1 and 3; paragraph 0018). 
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 21 above, and further in view of Alonso et al (5,819,354).
Claim 26 OPTIC alone and as modified above show the flexible members have a diameter are about 5 millimeters (about .197 inches).  As noted above OPTIC as modified in view of Cayton show the flexible members can be of various thickness or lengths (paragraph 0018; Note: the examiner assumes that there was a typo in the disclosure regarding the disclosed diameter(s) of the flexible members. The examiner assumes that the diameters of the flexible members should be 2, 3 or 4 mm and not 20, 30, 40 mm, this is evident from the disclosed drawings since the base is about 3” (74 mm), ring 40 is roughly % of the base, about 1” (20~22mm), the flexible members cannot be between 20-40 mm (2-4 cm), not even one flexible member would fit in the ring, let alone a plurality of flexible members), It is the examiner’s position that Cayton shows the flexible members can be of various thickness (paragraph 0018). Nevertheless for the sake of argument, OPTIC in view of Cayton disclose the claimed invention with the exception of the claimed diameter(s). It would have been an obvious matter of design choice to one of ordinary skill in the art to have made OPTIC's flexible members of any desired diameter, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). As stated above, Cayton discloses the flexible members can be of various thicknesses which reinforces the position that changing the diameters is a matter of user preference and has no criticality or unexpected results for the actual diameter(s) being claimed.
As noted above, Cayton shows the flexible members can be of various thickness or lengths (2, 3 or 4 mm). The bundle of at least 7 flexible members having a diameter within the 2-4 mm range would naturally have a bundle diameter of about 5 mm. When the flexible members are 
With regards to the manner in which the ends of the flexible members are bound together. The flexible members can be held together using standard adhesive products known to one of ordinary skill in the art (paragraph 0018). Additionally the lower end of the flexible members may be bound together using adhesive tape or a rubber band, wrapped tightly around the ends, so as to bind them together in a tight collective bunch. Alternatively, a molded plastic collar with a flexible neck opening which closes to seal the flexible members within the collar may be used (paragraph 0021), OPTIC in view of Cayton disclose the claimed device with the exception of the manner In which the flexible members are bound together. Alonso et al (5,819,354) disclose the known concept of forming a sleeve 24 from heat shrink tubing col 7 lines 8S+. It would have been obvious to one of ordinary skill in the art to substitute the coupling means of OPTIC with the known heat shrink tubing as taught by Alfonso et al as a matter of substituting one known coupling means for another. 



OPTIC


    PNG
    media_image3.png
    577
    805
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    678
    1050
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    720
    756
    media_image5.png
    Greyscale
 












During The Pre-Appeal Brief Review, the reviewers were of the position that the prior rejection should have been maintained.  Therefore, claims 21-26 are also rejected over Cayton in view of Mars and Alonso.  Additionally, the reviewers were of the position that the patent to Anglea also reads on the pending claims.
Claims 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Cayton (US2014/0321152 A1) in view of Mars (US2007/0194186).
Claim 21, Cayton discloses a device comprising:
a plurality of elongated flexible members (optic members and non-optic members 20, 30) that generally maintain a linear shape, the flexible members having a length (figures 1 and 3) comprising plastic (paragraph 0018, the flexible members are made of conventional plastic optical fibers), wherein each of the flexible members generally maintains a linear shape (figures 1-3 shows the flexible members have a generally linear shape);
a base (base 50) with a ground engaging lower surface (bottom surface of the base), and an upper mounting device (ring 40) for holding the plurality of elongated flexible members (20, 30) at the respective proximal ends of the flexible members in a parallel manner;
the base (50) having a height measured from the ground (figure 1):
wherein the upper mounting device (40) forms a holder for holding the plurality of elongated flexible members at the respective proximal ends of the flexible members; wherein the holder is removable from a remainder of the base (figure 2);
wherein each of the flexible members (20, 30) extends generally perpendicularly (paragraph 0020, the fibers are orthogonal) to a center portion of the lower surface (figures 1 and 3);

wherein the proximal ends of each of the flexible members are connected in a bundle (paragraph 0018 and 0019); wherein each of the flexible members (20, 30) extend from the base (50), wherein the portions of the flexible members between the base and the distal ends define a circular cross-section (figures 1-3 clearly show the show the optic-fibers 30 have a circular cross-section);
wherein the distal end of each of the plurality of flexible members (20, 30) is exposed and is free to move and bend when the flexible members are moved by a user (as taught by Cayton in paragraph 0014, the flexible members 20 and 30 can be in the form of fiber-optics 30 and grass-like-members 20 or any other shape and form. Decorations may be attached to the grass-like members, the figure-optic members 30 or to individual flexible wires. Additionally as taught by Cayton, the shapes/decorations are strategically arranged by the person assembling the device.  Therefore, it is understood as evident by the figures and the above description that the decorative shapes need not be positioned on the ends, nor is there a requirement for the shapes to be placed on any of the flexible members 20 and 30; paragraphs 0014 and 0015); and
wherein each of the flexible members are longer than the base height (figure 1);
wherein the plurality of flexible members includes at least three (3) flexible members (figures 1-3; which clearly shows at least 3 flexible members);
wherein the plurality of elongated flexible members (20, 30) defines a maximum height of the basketball training device;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    

Cayton shows the flexible members can be of various lengths (paragraph 0018).  As shown in figure 1, the length of the flexible members can be about 400 mm (40 cm).  Additionally, Cayton shows that the flexible members can have the same length or can be of variable length according the end user’s preference.  The flexible members can be cut at various lengths, this can occur either at the time of manufacture or during assembly (e.g. by the user). The dimension(s) disclosed by Cayton falls within the claimed range.
Cayton discloses the claimed device with the exception of a friction promoting surface.  Mars teaches the basic concept of oval pads that have high adhering properties including suction cup holes and soft rubber that will stop or greatly reduce movement of anything in the sold state that weighs over 6 ounces or more.  The pads can be used to hold almost anything that slide as long as the surface is dry.  (paragraphs 9 and 10).  Since the benefits of a friction promoting surface is well recognized to ensure that the assembly is securely and safely positioned and held on the supporting surface in order to prevent accidental tipping and damage to the assembly it would have been obvious to one of ordinary skill in the art at the time of filing to provide Cayton with a friction promoting surface as taught by Mars to support the base to prevent sliding, damage or accidental tipping of the assembly.  Cayton shows the flexible members (30) can be of various thickness or lengths (paragraph 0018; Note: the examiner assumes that there was a typo in the disclosure regarding the disclosed diameter(s) of the flexible members. The examiner assumes that the diameters of the flexible members should be 2, 3 or 4 mm and not 20, 30, 40 mm, this is evident from the disclosed drawings since the base is about 3” (74 mm), ring 40 is roughly ¼ of the base, about 1” (20-22mm), the flexible members cannot be between 20-40 mm (2-4 cm), not even one In re Rose, 105 USPQ 237 (CCPA 1955).  As stated above, Cayton discloses that the flexible members can be of various thicknesses which reinforces the position that changing the diameters is a matter of user preference and has no criticality or unexpected results for the actual diameter(s) being claimed. 
It is noted:                     
The preamble – A basketball training device -- does not limit the structure of the claimed device because the portion of the claim following the preamble is a self-contained description of the structure and does not depend on the preamble for completeness.  

It is noted:                     
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). (see MPEP 2114 [R-1]   Apparatus and Article Claims - Functional Language).

Claim 22, Cayton shows the flexible members can be of various lengths (paragraph 0018).  As shown in figure 1, the length of the flexible members can be about 400 mm (40 cm).  Additionally, Cayton shows that the flexible members can have the same length or can be of variable length according the end user’s preference.  The flexible members can be cut at various lengths, this can occur either at the time of manufacture or during assembly (e.g. by the user). The dimension(s) disclosed by Cayton falls within the claimed range.
In re Rose, 105 USPQ 237 (CCPA 1955).
Claim 24, Cayton shows the flexible members (30) can be of various thickness or lengths (paragraph 0018; Note: the examiner assumes that there was a typo in the disclosure regarding the disclosed diameter(s) of the flexible members. The examiner assumes that the diameters of the flexible members should be 2, 3 or 4 mm and not 20, 30, 40 mm, this is evident from the disclosed drawings since the base is about 3” (74 mm), ring 40 is roughly ¼ of the base, about 1” (20-22mm), the flexible members cannot be between 20-40 mm (2-4 cm), not even one flexible member would fit in the ring, let alone a plurality of flexible members).    Cayton shows the flexible members can be of various thickness (paragraph 0018).  Nevertheless for the sake of argument, Cayton discloses the claimed invention with the exception of the claimed diameter(s).  It would have been an obvious matter of design choice to one of ordinary skill in the art to have made Cayton’s flexible members of any desired diameter, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  As stated above, Cayton discloses that the flexible members can be of various thicknesses which reinforces the position that 
Claim 25, Cayton shows the at least one flexible member (20, 30) is at least seven (7) flexible members any number of flexible members may be used and at least 7 are shown in figures 1 and 3; paragraph 0018).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Cayton in view of Mars as applied to claims 1-8, 21-25, 27-33 above, and further in view of Alonso (5,819,354).
Claim 26, Cayton shows the flexible members (30) can be of various thickness or lengths (paragraph 0018; Note: the examiner assumes that there was a typo in the disclosure regarding the disclosed diameter(s) of the flexible members. The examiner assumes that the diameters of the flexible members should be 2, 3 or 4 mm and not 20, 30, 40 mm, this is evident from the disclosed drawings since the base is about 3” (74 mm), ring 40 is roughly ¼ of the base, about 1” (20-22mm), the flexible members cannot be between 20-40 mm (2-4 cm), not even one flexible member would fit in the ring, let alone a plurality of flexible members).   Cayton shows the flexible members can be of various thickness (paragraph 0018).  Nevertheless for the sake of argument, Cayton discloses the claimed invention with the exception of the claimed diameter(s).  It would have been an obvious matter of design choice to one of ordinary skill in the art to have made Cayton’s flexible members of any desired diameter, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  As stated above, Cayton discloses that the flexible members can be of various thicknesses which reinforces the position that 
As noted above, Cayton shows the flexible members can be of various thickness or lengths (2, 3 or 4 mm).  The bundle of at least 7 flexible members having a diameter within the 2-4 mm range would naturally have a bundle diameter of about 5 mm.  When the flexible members are bunched or bundled together the overall diameter would be about 5 mm since the flexible members are not lined-up in a straight line, but rather in a bunch which reduces the overall diameter. Nevertheless for the sake of argument, Cayton discloses the claimed invention with the exception of the claimed bundle diameter of about 5 millimeters.  It would have been an obvious matter of design choice to one of ordinary skill in the art to have made Cayton’s bundle of any desired diameter, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
With regards to the manner in which the ends of the flexible members are bound together. The flexible members can be held together using standard adhesive products known to one of ordinary skill in the art (paragraph 0018).  Additionally the lower end of the flexible members may be bound together using adhesive tape or a rubber band, wrapped tightly around the ends, so as to bind them together in a tight collective bunch.  Alternatively, a molded plastic collar with a flexible neck opening which closes to seal the flexible members within the collar may be used (paragraph 0021).  Cayton discloses the claimed device with the exception of the manner in which the flexible members are bound together.   Alonso et al (5,819,354) disclose the known concept of forming a sleeve 24 from heat shrink tubing col 7 lines 65+.  It would have been obvious to one of ordinary 


    PNG
    media_image6.png
    933
    717
    media_image6.png
    Greyscale




Alternatively:
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21, 22, 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anglea (6,142,882).
Claim 21, Anglea discloses a device comprising:
a plurality of elongated flexible members (flexible indicators 32 having a plurality of elongated bristle-like members 34) that generally maintain a linear shape, the flexible members having a length  comprising plastic (can be formed of brightly colored plastic), wherein each of the flexible members generally maintains a linear shape (column 3, lines 30-41);
a base (body 12; column 3, lines 12-17) with a ground engaging lower surface (30) having a friction promoting surface to engage the ground (the base is formed of an elastomeric material which inherently creates a friction promoting surface; column 3, lines 12-13), and an upper mounting device (42 connecting apparatus) for holding the plurality of elongated flexible members (32/34) at the respective proximal ends of the flexible members in a parallel manner;
the base (12) having a height measured from the ground (figures 1 and 3):
wherein the upper mounting device (42; figures 3 and 4) forms a holder for holding the plurality of elongated flexible members at the respective proximal ends of the flexible members; wherein the holder is removable from a remainder of the base (12);
generally perpendicularly to a center portion of the lower surface (figure 3);
wherein the distal ends of each of the flexible members are free to move independently and bend relative to the proximal ends (figures 1 and 3);
wherein the proximal ends of each of the flexible members are connected in a bundle (figure 4 shows the flexible members are connected in a bundle); wherein each of the flexible members (32/34) extend from the base (12), wherein the portions of the flexible members between the base and the distal ends define a circular cross-section;
wherein the distal end of each of the plurality of flexible members (32/34) is exposed and is free to move and bend when the flexible members are moved by a user; and
wherein each of the flexible members are longer than the base height (column 4, lines 2-7);
wherein the plurality of flexible members includes at least three (figures 1 and 3 show that there are more than 3 flexible members) flexible members;
wherein the plurality of elongated flexible members (32/34) defines a maximum height of the basketball training device; 
wherein the bundle of the proximal ends of the flexible members (32/34) is the only element extending upwardly from the base (removing device 38 is arbitrary).
It is noted:                     
The preamble – A basketball training device -- does not limit the structure of the claimed device because the portion of the claim following the preamble is a self-contained description of the structure and does not depend on the preamble for completeness.  

It is noted:                     
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 

Claim 22, Anglea shows the flexible members is between 25 (9.84 inches) and 45 (17.72 inches) centimeters long (the flexible members are 20 inches long, folded in half having a length of 10 inches; column 4, lines 2-7).  
Claim 25, Anglea shows the at least one flexible member (34) is at least seven (7) flexible members.

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Anglea (6,142,882).
Claim 23, Anglea shows the flexible members are 20 inches long, folded in half to have a length of 10 inches.  Anglea discloses the claimed invention with the exception of the height being about 35 centimeters long (13.78 inches).  It would have been an obvious matter of design choice to one of ordinary skill in the art to have made Anglea’s flexible members of any desired height, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Claim 24, Anglea shows the flexible members (34) have a diameter.  Anglea discloses the claimed device with the exception of the diameter of the flexible members.  It would have been an obvious matter of design choice to one of ordinary skill in the art to have made Anglea’s flexible members of any desired diameter, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  As stated above, Anglea’s discloses that the flexible members can be of various thicknesses which reinforces the position that . 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Anglea (6,142,882) in view of Alonso (5,819,354) (hereinafter Alonso).
Claim 26, Anglea shows the at least seven flexible members (32/34) define a bundle having a diameter. Anglea discloses the claimed device with the exception of 1) the diameter of the bundle and 2) the flexible members being fused together by a heat shrink tubing. 
With regards to 1): It would have been an obvious matter of design choice to one of ordinary skill in the art to have made Anglea’s flexible members of any desired diameter (figure 4), since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  It is noted that Anglea shows the flexible members form a bundle which have a diameter.  Changing the diameters is a matter of user preference and has no criticality or unexpected results for the actual diameter(s) being claimed. 
With regards to 2): The flexible members can be held together using a connecting apparatus 42 (column 3, lines 56-67 and column 4, lines 1-11).  Alonso disclose the known concept of forming a sleeve 24 from heat shrink tubing (col 7 lines 65+).  It would have been obvious to one of ordinary skill in the art to substitute the coupling means of Anglea with the known heat shrink tubing as taught by Alfonso et al as a matter of substituting one known coupling means for another.

    PNG
    media_image7.png
    1458
    890
    media_image7.png
    Greyscale

Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.
In response to applicant’s assertion that the present application has a priority date of 31 July 2013.  It is respectfully pointed out that a review of applicant’s provisional application 61/860,756 reveals that the presently claimed structure has not been disclosed in the provisional application.  As a result, the priority date of the present application is its filing date of 24 July 2014.
In response to applicant’s assertion that the NPL fails to include a date.  It appears that a few pages of the NPL were inadvertently not included.  These pages have been included in the attached PTO-892.  The first available date for the 13” Black Fiber Optic Lamp is 27 January 2010.  A copy of customer question & answer have also been included, these pages shows dates ranging from 08 January 2012 to 22 October 2019. It is believed that the attached documents should satisfy the required date range.
In response to applicant's argument that the claims concern a basketball training device, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
With regards to the flexible members defining a maximum height and the bundle of the proximal ends of the flexible members is the only element extending upwardly from the base, both features are clearly shown by the OPTIC reference in the reproduced figures.
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Applicant is reminded that the pending claims are apparatus claims, therefore the manner in which a basketball player is or should be trained does not alter the structure of the claimed device.
With regards to the reproduced NPL, the Examiner has provided several different references strictly for illustrative purposes, in order to demonstrate that the claimed material and size are well known in the fiber optic art.
With regards to the 112(a) rejection (page 4 of Pre-Appeal Brief Request For Review) applicant asserts: 
“To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.” MPEP § 2163(1). The present application contains multiple descriptions of the flexible members that enables one skilled in the art to reasonably conclude that the inventor has possession of the claim that the proximal ends of the flexible members is the only element extending upwardly from the base. The flexible members are the components of the device that contact the basketball or player during operation with no hard/sharp surfaces (e.g., pgs. 3:9-10; 4:11-13; 5:10-15; 6:6-17, 21-23). The flexible members are independently bendable along their length back and forth without damage (e.g., pgs. 4:10-11, 20-22; 6:17-19; claim 1). The distal ends of the flexible members disperse slightly in the at rest position (e.g., pgs. 4:13-15; 5:24-28; FIGS. 1-6). The flexible members can be colored to assist with training (e.g., pg. 6:1-2). If additional elements are present in the bundle these features or functions of the flexible members do not occur. As such, one skilled in the art can reasonably conclude that Appellant had position of all the claimed elements of independent claim 21.”

Applicant has failed to adequately address the 112(a) rejection.  Applicant refers to the flexible members having no hard/sharp surfaces, being independently bendable without damage, can be colored to assist with training.  The 112(a) rejection was not questioning the ability of the flexible members to be “only” elements extending upwardly.  The figures show the flexible elements extend upwardly, but there is nothing that would suggest that additional elements may not be or are not present in the bundle, or that the bundle could not have flexible elements of differing heights.
With regards to applicant’s assertion that it is not clear how or why the OPTIC includes a generally perpendicular flexible members.  The Examiner is puzzled by applicant’s remarks, the figures clearly show that the optic fibers are generally perpendicular to a center portion.  The claim recites “generally”.  Applicant also shows and discloses generally perpendicular.  Applicant’s figure 1 has been reproduced below which show generally perpendicular and generally parallel to an underlying surface.  The NPL shows the same.  It appears applicant is arguing features which have not been disclosed or claimed.

    PNG
    media_image8.png
    1179
    680
    media_image8.png
    Greyscale



In conclusion, the prior art of record read on the pending claims.  All rejects have been maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITRA ARYANPOUR whose telephone number is (571)272-4405.  The examiner can normally be reached on Mon, Thur, Fri 10:00am to 6:00pm, Wed 10:00-4:00, Tue OFF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MITRA ARYANPOUR/
Primary Examiner, Art Unit 3711  
/ma/
13 March 2021